Title: To George Washington from John Fellows, 1 July 1781
From: Fellows, John
To: Washington, George


                  
                     Sir,
                     Sheffield July 1. 1781
                  
                  your favor of the 25th ult., I last night received.  We have no account that our general Court have yet ordered a Detachment of militia: I have however at present no military command, nor is any general Officer on this County.  there is the highest Probability, that we shall soon receive orders from Governor Hancock, when in my private Capacity I will give every aid in my power that your Expectations shall be answered.  I have the Honor to be with every Sentiment of Esteem Sir, your Excellency’s most obedt & most huml Servt
                  
                     John Fellows
                  
               